Citation Nr: 0013616	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  98-15 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for Posttraumatic Stress 
Disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

REMAND

After a careful review of the evidence, the Board finds that 
more development is necessary prior to adjudication of the 
above listed issue.

The Board takes specific note of the veteran's wife's 
statement of August 1998.  In that statement, she describes 
very severe symptomatology.  She indicates that while her 
husband is not as violent as he used to be, he is, for the 
most part, not improved.  For instance, she notes that he 
spends most of his time sitting around in a daze and that if 
he says anything it is often inappropriate and irrelevant.  
She indicates that he wants to talk about Vietnam at times, 
and that he often says the same things repeatedly.  He does 
not interact with his family and friends and many people are 
thus worried about him.  She also states that she is afraid 
to leave him alone as he gets confused, disoriented at times, 
and shows inappropriate judgment and reasoning.  She also 
reports that he has problems at night, getting up to 
investigate noises all the time.  He cannot do things for 
himself and she must tell me to even take a shower, shave or 
brush his teeth.  He is also very moody.  She concluded by 
noting that he could not be around crowds at all as he gets 
panic stricken and frightens everyone around him.

Similarly, the Board notes that the veteran was hospitalized 
at a VA facility from March to April 1998.  At that time, the 
veteran was diagnosed with severe PTSD.  He presented to the 
hospital reporting increasingly severe symptoms of confusion, 
violence, withdrawing from others and amnesia to events.  He 
also reported headaches.  From the beginning of the 
hospitalization, the veteran would isolate himself, was 
confused, preoccupied and would talk about events in Vietnam.  
He did not interact with others or sleep at night.  However, 
his medication was adjusted and his situation gradually 
improved.  He admitted hearing voices in the past, hearing 
voices of friends in Vietnam.  He stated that these voices 
gave him directions and commands.  He gradually started 
participating in the activities and interacted with others.  
At discharge, the veteran was cooperative and his mood was 
somewhat depressed.  His affect was blunted and guarded.  He 
denied suicidal or homicidal thoughts.  The veteran admitted 
to flashbacks, startle reactions and ruminations about 
Vietnam.  He continued to have guilt feelings about Vietnam 
and his inability to financially support his family.  He 
denied hallucinations or overt delusions.  Insight and 
judgment were fair.

These accounts are contrasted with the results of the most 
recent VA examination.  In January 1999, the veteran 
underwent a VA examination wherein he was oriented with 
polite eye contact and casual dress.  He was motionless as 
well.  He had a good recall of digits and aspects of orally 
presented arithmetic problems and accurate calculation.  He 
was coherent with no disordering in his thought processes and 
he denied visions and voices as intrusive experiences.  He 
was able to reason abstract on standard verbal similarity 
tasks.  He had some survivor guilt but denied suicidal 
ideation.  His mood was mildly dysphoric with a blunted but 
congruent affect.  He was able to smile.  His insight and 
judgment were limited, while he complained of guilt and 
attended church, he never thought to pray for forgiveness.  
His response to standard judgment inquiry bespoke of 
impulsive, self-focus action potential.  He was assigned a 
Global Assessment of Functioning (GAF) score of 55 denoting 
serious symptomatology.  See Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (which VA has 
adopted at 38 C.F.R. § 4.125 (1999)).  

In light of these at least contrasting opinions, the Board 
REMANDS this case for the following development:

1. The veteran should be afforded another 
VA Mental Disorders examination to 
evaluate his PTSD.  The claims folder 
should be made available to the 
examiner for review at the 
examination.  It is imperative that 
the examiner address the abnormal 
behavior described by the veteran's 
wife and noted to some extent at the 
VA hospitalization.  The examiner is 
asked to comment on these behaviors 
and make appropriate clinical 
findings.

2. Thereafter, the RO should readjudicate 
the appellant's claim based on the 
additional evidence received.  If the 
benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, 
and afforded an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate 
review.



The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



